Case 2:19 CYR 2679- PD Document1 Filed 06/19/19 Page 1 of Jj2
CIVIL COVER SHEET |

: :
The JS 44 civil cover sheet and the informatian conte! él herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of mitiating the civil deckel sheel, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM}

  

#5 44 (Rev. 06/17}

  
 

 

 

 

 

 

I. (a) PLAINTIFFS DIEFENDANTS
SIMON & SCHUSTER, INC. ee PACKAGING CONSULTANTS ASSOCIATED, INC.

{b) County of Residence of First Listed Plaintiff .“ New York County, h NY ‘ County of Residence of First Listed Defendant _Camden County, NJ

(EXCEPT IN U.S. PLAINTIFF CASES) ; (IN US. PLAINTIFF CASES ONLY)
we, “ NOTE: [IN LAND CONDEMNATION CASES, USE THE LOCATION OF
cage nanneonerornt THE TRACT OF LAND INVOLVED,

(c} Attorneys (firm Name, Address, aud Telephone Number) Attorneys (If Known)
Joseph i. Fontak, Leader Berkon Colao & Silverstein LLP
1515 Market Street, Suite 1200, Philadelphia, PA 19102
(215) 755-0455

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I. BASIS OF JURISDICTION (Place an °X” in One Box Only) lil. CITIZENSHIP OF PRINCIPAL PARTIES (Place an °X" tn One Box for Plaintiff
: (For Diversity Cases Only} and One Box for Defendant)
AL U.S. Government 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party} Citizen of This State o1 O 1 Ineorporated or Principal Place G4 oO4
met of Business In This State wo \ oe
é os
72° U.S. Government £4 Diversity Citizen of Another State 12 1 2 Incorporated and Principal Place | OM 5 (xs |
Defendant \ L (Indicate Citizenship of Parties in item ILD of Business In Anather State a
Na nee
NL JD Citizen or Subject af O3 © 3 Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT (Ptece an "X" a Gane Box Only) Click here for: Nature of Suit Code Descriptions,
[ CONTRACT : TORTS | FORFEITURE/PENALTY, ~~ BANKRUPTCY OTHER STATUTES ]
O #10 Insurance PERSONAL INJURY PERSONAL INJURY = [1 625 Drug Related Scizure (J 422 Appeal 28 USC 158 375 False Claims Act
© §20 Marine O 310 Airplane {7 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam Gt USC
£30 Miller Act 1 315 Airplane Product Product Liability f) 690 Other 28 USC 157 | 3729{a))
CO [40 Negotiable Instrument Liability 0 367 Health Care/ OF 400 State Reapportionment
O 150 Recevery of Overpayment |G 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS €J 410 Antitrest
& Enforcement of Judgment Slander Personal Injury OF 820 Copyrights 0 430 Banks and Banking
OG ISL Medicare Act OD 330 Federal Employers’ Product Liability CF 830 Patent O 450 Commerce
OF 152 Recavery of Defautted Liability (1 368 Asbestos Personal CF 835 Patent - Abbreviated 460 Deportation
Student Loans (F 40 Marine byjury Product New Drug Applicaton | 0 470 Racketeer Indluenced and
(Exchides Velerans) OF 345 Marine Product Liahifily i 840 Trademark Corrupt Organizations
CF 153 Recovery of Overpayment Liability PERSONAL PROPERTY [-2 LABOR © SOCIAL SECURITY. G 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle ooo 0 Other Fraud G 719 Fair Labor Standards 6) 86) TIA (139599) CF 490 Cable/Sat TY
7 160 Stockholders’ Suits 1 355 Motor Vehicle / C374 Truth in Lending Act O 862 Black Lung (923} TF 850 Sccuritics/Commodilies/
1 199 Other Contract Product Liability ¢ 8 ah Other Personal 7 720 Labor/Management O 863 DIWC/DIWW (d05¢pp Exchange
195 Contract Product Liability —O 360 Gther Personal | Property Damage Relations J 864 SSID Title XVI CF 890 Other Statutory Actions
G 196 Franchise Injury \ 0 385 Property Damage C 740 Railway Labor Act {J 865 RSI (445(2)) CF 891 Agricultural Acts
C1 362 Personal Injury - cal Product Liability CF 751 Family and Medical F 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
[ "REAL PROPERTY “__ CIVIL RIGHTS PRISONER PETITIONS — [0 790 Other Labor Litigation FEDERAL TAX SUITS Acl
CJ 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement O 870 Taxes (U.S. Plaintiff D0 896 Arbitration
O 220 Foreclosure 1 441 Young 0 463 Afien Detainee Income Sceurity Act or Defendant) 0 899 Administrative Procedure
O 230 Rent Lease & Ejectment C7 442 Employment J 50 Motions to Vacate C2 871 IRS-Third Party Act/Review or Appeal of
GQ 240 Torts to Land OC) 443 Housing! Sentence 26 USC 7609 Agency Decision
OF 245 Tort Product Liebility Accommodations OF 530 General 1 950 Constitutionality of
O 290 Ail Other Real Properly © 445 Amer. w/Disabitities -1(7 535 Death Penalty IMMIGRATION . State Statutes
Employinent Other: 0) 462 Naturalization Application
O 446 Amer. w/Disabilities -10 540 Mandamus & Other }O 465 Other Immigration
Other G 450 Civil Rights Actions
CF 448 Education G 355 Prisen Condition
GC 360 Civil Detainee -
Conditions of
Confinement
ow ORIGIN (Place an “X" in One Box Only)
wx! Driginal 1 2 Removed from O 3 Remanded from O 4 Reinstated or © 5 Transferred fram © 6 Mulltidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
f {specify) Transfer Direct File
“Soa Cite the U.S. Civil Statute under which you are filing (Bo nat cite jurisdictional statutes sirtess diversity):
" 28 USC 1332 (diversity jurisdiction)
VI. CAUSE OF ACTION Brief description of cause:
Negligence resulting in property damage
VIL REQUESTED IN () CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only ifdemanded, in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cw.P. 1,800,000.00 JURY DEMAND: C we No
VIII. RELATED CASE(S) uate 2019
IF ANY (See tastructions). JUDGE DOCKET NUMBER r ]

 

 

DATE b / /4 / ja STaRATORE Gr ONDE SIE ESD g

FOR OFFICE USE ONLY

 

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
   

‘ J79-PD Document 1 Filed 06/19/19 Page 2 of 12
* UNITED STATES DISTRICT COURT y —_
FOR THE EASTERN DISTRICT OF PENNSYLVANIA / — V F

- DESIGNATION FORM Pe
{to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the app Lo calender) te 6 i

Address of Plaintiff: 1230 Avenue of the Americas, New York, New York 10020

 

Address of Defendant: ?300 N. Crescent Boulevard, Building #14, Pennsauken Township, New Jersey 08110

Place of Accident, Incident or Transaction:

 

709 William Leigh Drive, Tullytown, Pennsylvania 19007

 

 

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated: __
eo a
we ao
Civil cases are deemed related when Yes is answered to any of the following questions: \
1. Is this ease related to property included in an earlier numbered suit pending or within one year Yes [| Nol] \
previously terminated action in this court? ; 4
; . ; ; oo. : '
2.  Boes this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No ‘
pending or within one year previously terminated action in this court? : |
: :
3. Does this case involve the validity or infringement of a patent already im suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court? i
4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [_ No i
case filed by the same individual? a 4

‘.

T certify that, to my knowledge, the within case (C1 is p a is net JPOP to any case no nop-pending? orwithin one year previously tésminated action i in

 

this court except as noted above. ! Le ; te. %
| & fo all
i 2 i oe ae \
DATE: 06/19/201 9 ‘ ipa bn ow 310087
NN tarney-at-Law / Pre Se a f Attorney LD. tt (if applicable}
— :

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
Cl 1. Indemnity Contract, Marine Contract, and All Other Contracts FE] o£. Insurance Contract and Other Contracts
[C] 2. FELA LI! 2. Airplane Personal Injury
Ci 3. Jones Act-Personal Injury LJ 3. Assault, Defamation
CJ 4. Antitrust C1 4. Marine Personal Injury

5. Patent L] 5. Motor Vehicle Personal Injury
LH 6. Labor-Management Relations CJ 6. Other Personal Injury (Prease specifiy:
[] 7. Civil Rights a 7. Products Liability
[] 8. Habeas Corpus f O , 8. Products Liability - Asbestos

9. Securities Act(s) Cases ; 49. All other Diversity Cases
| 10. Social Security Review Cases ed (Please specify): Neciliaence
[] it. Allother Federal Question Cases

(Please specify}:
— ARBITRATION CERTIFICATION

~The effect af this certification is to remove the case from eligibility for arbitration.)

 

( ~ Joseph I. Fontak pounsel of record or pro se plaintiff, do hereby certify:
x y
ly Pursuant to-Local Civil Rule 33.279 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ Relief other than monetary damages is sought.

| JUN 19 2019
sare, 06/49/2019 Vm 4 G4 € 7 310087

 

 

6” Ay raeyeal-Law / Pro Se Plaintiff Attorney LD. # (if applicable}

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ,

609 (5/2018)

 

 
Case 2:19-cy-

  
 

02679-PBD Document 1 Filed 06/19/19 Page 3 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

SIMON & SCHUSTER, INC. : CIVIL ACTION

* 2679
PACKAGING CONSULTANTS : NO
ASSOCIATED, INC. ° ‘

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and alf other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( }

(b) Social Security -- Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) Ld
(f) Standard Management — Cases that do not fall into any one of the other tracks. G \
Gs / iF / f 41 JOSEPH I. FONTAK SIMON & SCHUSTER, INC.
Date Attorney-at-law Attorney for
(215) 755-0455 {215} 405-2999 jfontak@leaderberkon.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

JUN 19 208
Case 2:19-cv-02679-PD Document1 Filed 06/19/19 Page 4 of 12

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

x
a ey a ¢
SIMON & SCHUSTER, INC,, ae “a & ” 9
Plaintiff, Case No._ __
-against- COMPLAINT
PACKAGING CONSULTANTS ASSOCIATED,
INC., DEMAND FOR_
JURY TRIAL
Defendant.
x

 

Plaintiff Simon & Schuster, Inc. (“Simon & Schuster”), by and through its attorneys,
Leader Berkon Colao & Silverstein LLP, as and for its Complaint against defendant Packaging
Consultants Associated, Inc. (“Defendant”), alleges as follows:

INTRODUCTION

i. This is an action to recover losses to Simon & Schuster’s personal property as a
result of a fire caused by Defendant’s negligence in providing maintenance services to a shrink
wrap machine. Defendant failed to exercise the reasonable care called for by applicable industry
standards or otherwise required under the circumstances. As a result of Defendant’s negligence
in performing maintenance services on the shrink wrap machine, a fire started at the shrink wrap
machine, causing damage to Simon & Schuster’s personal property and resulting in monetary
and incidental damages to Simon & Schuster in an amount to be proven at trial but not less than
$1.8 million (excluding any offsets if applicable).

PARTIES

2. Simon & Schuster is a corporation formed under the laws of the State of New

York and has its principal place of business at 1230 Avenue of the Americas, New York, New

York 10020.

 
Case 2:19-cv-02679-PD Document1 Filed 06/19/19 Page 5 of 12

3. Upon information and belief, Defendant is a corporation formed under the laws of
the State of Delaware with its principal place of business at 7300 N. Crescent Boulevard,
Building #14, Pennsauken Township, New Jersey 08110.

JURISDICTION AND VENUE

 

4, This Court has jurisdiction over the subject matter of this action pursuant to 28
U.S.C. § 1332, based upon diversity of citizenship. The amount in controversy exceeds $75,000,
exclusive of interest and costs, and complete diversity exists between the parties,

5. Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(2), because a
substantial part of the events or omissions giving rise to the action occurred in this District.

STATEMENT OF FACTS

6. Simon & Schuster is a publisher of books in printed, digital, and audio formats to
a worldwide audience of readers.

7. Dahill Packaging, Inc. (“Dahill”) was, at all times relevant herein, a packaging
and storage provider.

8. Simon & Schuster stored inventory, comprised of corrugated materials and
finished goods, including books (collectively, the “Simon & Schuster Materials”), at a facility
operated by Dahill located at 709 William Leigh Drive, Tullytown, Pennsylvania 19007 (the
“Facility”). The Simon & Schuster Materials were stored in the Facility until such time as they
were packaged or used for packaging and sent to end customers through instructions or orders
submitted to Dahill by Simon & Schuster.

9, Defendant is a supplier of packaging materials and equipment, for which

Defendant also provides installation and maintenance services.

 
Case 2:19-cv-02679-PD Document1 Filed 06/19/19 Page 6 of 12

10. Defendant was engaged by Dahill to perform maintenance services on equipment
in the Facility, specifically, a Galileo-brand shrink wrap machine (the “Shrink Wrap Machine”).

Li, Dahill engaged Defendant to perform maintenance services on the Shrink Wrap
Machine on or about September 22, 2017.

12. On September 22, 2017, Defendant’s employee and/or agent provided
maintenance services on the Shrink Wrap Machine. Defendant’s employee and/or agent reported
that the machine was in need of a new “power control board.”

13. The next morning, on September 23, 2017, a fire started at the Shrink Wrap
Machine (the “Fire”), causing great destruction and damage to the Facility, including to the
Simon & Schuster Materials. A true and correct copy of the Tullytown Fire Marshall Report (the
“Fire Marshall Report”) on the Fire is attached hereto as Exhibit A and incorporated herein by
reference.

14, According to the Fire Marshall Report, on the day of the Fire, Rich Longhitano, a
Dahill employee, entered the Facility at approximately 7:00 a.m. and “[t]urned on the power
button for the Galeo [sic] Shrink Wrap Machine,” which was “plugged into a 220volt [sic] outlet
located nearby on the steel column.” See Exh, A,

15. After turning on the power to the Shrink Wrap Machine, Mr, Longhitano did not
otherwise touch or tamper with the Shrink Wrap Machine. Mr. Longhitano then began his
business for the day. See Exh. A.

L6. After “15 to 20 minutes,” Mr. Longhitano “went back to the warehouse,” where
he “saw the [Shrink Wrap] machine was on fire.” See Exh. A. Upon discovering the Fire, Mr.
Longhitano “ran back to check the machine and saw a lot of smoke, at that time the Police

showed up and told [him] to get out of the building.” See Exh. A.
Case 2:19-cv-02679-PD Document1 Filed 06/19/19 Page 7 of 12

17, According to the Fire Marshall Report, “the origin of the fire was around or near
the Shrink Wrap [M]achine,” based on “the burn patterns in the warehouse” and Mr.
Longhitano’s statement. See Exh. A.

18. The Fire was caused by the negligent acts and/or omissions of Defendant.

19. Specifically, Defendant failed to perform the maintenance services in accordance
with applicable codes and industry standards.

20. Defendant failed to perform the maintenance services in accordance with the
degree of care required under the circumstances.

21. Defendant failed to repair the Shrink Wrap Machine in accordance with
applicable codes and industry standards.

22. Defendant failed to repair the Shrink Wrap Machine in accordance with the
degree of care required under the circumstances.

23. Defendant violated and/or failed to comply with applicable codes and industry
standards.

24, Defendant failed to properly hire, train, and supervise competent employees,
agents, and/or subcontractors.

25. Defendant failed to adequately instruct its employees, agents, and/or
subcontractors as to the proper way(s) to perform the tasks for which it was engaged.

26, Defendant failed to provide, establish, and/or follow proper and adequate controls
so as to ensure the proper performance of its tasks.

27. Defendant selected and contracted with individuals and entities that are not
properly trained and/or unprepared to properly perform the tasks in conformity with applicable

codes and industry standards.

 

 

 

 
Case 2:19-cv-02679-PD Document1 Filed 06/19/19 Page 8 of 12

28, Defendant selected and contracted with individuals and entities that are not

properly trained and/or unprepared to properly perform the tasks in conformity with applicable

controls,
29. Defendant otherwise failed to exercise reasonable care under the circumstances.
30, As aresult of the Fire, Simon & Schuster incurred substantial damage and

destruction to its personal property, comprised of the Simon & Schuster Materials stored at

Dahill’s Facility, as well as incidental damages.

 

COUNT I
NEGLIGENCE
31. Simon & Schuster repeats and re-alleges the allegations contained in Paragraphs I
through 30 as if fully set forth at length herein.
32.  Atallrelevant times, Defendant agreed with Dahill to provide maintenance
services for the Shrink Wrap Machine at the Facility.
33. Defendant had a duty to Simon & Schuster to exercise reasonable care in the
performance of maintenance services,
34, Defendant failed to exercise reasonable care in the performance of the
maintenance work on the Shrink Wrap Machine at the Facility, including, but not limited to:
a, causing and/or failing to prevent the Fire;
b. failing to perform the maintenance services in accordance with applicable
codes and industry standards;

¢, failing to perform the maintenance services in accordance with the degree

 

of care required under the circumstances;

 

 

 
Case 2:19-cv-02679-PD Document1 Filed 06/19/19 Page 9 of 12

d. failing to repair the Shrink Wrap Machine in accordance with applicable
codes and industry standards;

e. failing to repair the Shrink Wrap Machine in accordance with the degree
of care required under the circumstances;

f. violating and/or failing to comply with applicable codes and industry

standards:

 

g. failing to properly hire, train, and supervise competent employees, agents,

 

and/or subcontractors;

h. failing to adequately mstruct its employees, agents, and/or subcontractors
as to the proper way(s) to perform the tasks for which it was engaged;

i. failing to provide, establish, and/or follow proper and adequate controls so
as to ensure the proper performance of its tasks;

j. selecting and contracting with individuals and entities that are not properly
trained and/or unprepared to properly perform the tasks in conformity with
applicable codes and industry standards;

k. selecting and contracting with individuals and entities that are not properly
trained and/or unprepared to properly perform the tasks in conformity with
applicable contrels; and

l. otherwise failing to exercise reasonable care under the circumstances,

35,  Defendant’s negligence proximately caused the Fire and resulting damages.
36. As a direct and proximate result of Defendant’s negligence, Simon & Schuster
sustained damage to its personal property in an amount to be determined at trial but not less than

$1.8 million.

 
Case 2:19-cv-02679-PD Document1 Filed 06/19/19 Page 10 of 12

37. Asadirect and proximate result of Defendant’s negligence, Simon & Schuster
suffered inconvenience and the loss of use of its property, and the imposition of additional
incidental expenses.

WHEREFORE, Simon & Schuster demands judgment in its favor and against Defendant
in an amount to be determined at trial but not less than $1.8 million, plus interest, the costs of
this suit, and such other relief as the Court deems just and proper under the circumstances.

DEMAND FOR JURY TRIAL
Pursuant to Fed. R. Civ. P. 38(b), Simon & Schuster demands a trial by jury on the count

and as to all issues.
Dated: June 19, 2019

LEADER BERKON COLAO &
we, STEIN LLP Ay

LEE im 7 GF

aon AivERStEN

(pro hac vice motion to be filed)
gsilverstein@leaderberkon.com
JOSEPH I. FONTAK

(PA Bar No. 310087)

jfontak @leaderberkon.com
JACOB F. KRATT

(PA Bar No. 316920)
jkratt@leaderberkon.com

630 Third Avenue, 17" Floor
New York, New York 10017

P: (212) 486-2400

F: (212) 486-3099

By:

 

Attorneys for Plaintiff Simon & Schuster,
Ine.

 
Case 2:19-cv-02679-PD Document1 Filed 06/19/19 Page 11 of 12

BOROUGH OF TULLYTOWN

OFFICE OF THE FIRE MARSHAL
500 MAIN STREET
TULLYTOWN, PA 19007
PHONE 215-945-1560 © FAX 215-945-4522

INCIDENT: #FD1714004
DATE: September 23, 2017
LOCATION: 709 William Leigh Dr.
Tullytown, Pa. 19007
_ CALL RECEIVED: 07:10
CALL TYPE: Building Fire

OWNER INFORMATION: ~~ Building: D,C.J. Inc.
661 River Rd,
Tullytown, Pa. 19007

Business: Dahill Packaging Inc.
P.G. Box 517
Ambler, Pa. 19002-517

BUILDING DESCRIPTION: The structure, involved in this fire incident, is a light
industriat building; approximately 10 years old. The structure measured
approximately 90 feet wide and 90 feet deep and 25 feet high. The construction
consisted of masonry walls and a steel deck flat asphalt roof,

Upon inspection of the scene, along the interior perimeter walls, there were several
large shelving units stocked with corrugated boxes full of print reading material.
Packaging machines and three electric powered lift trucks in the middle of the
warehouse area. Several offices are located along the front of the fire building. The
fire patterns show the origin of the fire was around or near the Shrink Wrap machine,

WITNESS STATEMENT: Rich Longhitano (D.0.B -03/31/45)

On Saturday 9/23/17, at approximately 7:00 am, entered the building from a door
located at an adjacent building in 713 William Leigh Drive, turned on the lights in the
office area, and then for the warehouse. Turned on the power button for the Galeo
shrink Wrap Machine. This machine was plugged into a 220volt outlet located nearby
on the steel column. Then proceed to go to the restroom located near the offices,
Then went to the office to get the work orders for the day and picked up the packing
stickers for the same order, then went back to the office and started the workorder
file. Then went back to the warehouse (15 to 20 minutes tater) and saw the machine
was on fire and ran back to the office, then ran back to check the machine and saw a
lot of smoke, at that time the Police showed up and told me to get out of the
building.

 

 

 
Case 2:19-cv-02679-PD Document1 Filed 06/19/19 Page 12 of 12

SUPPLEMENTAL STATEMENT: On Thursday 9/21/17 Rich stated that the Galeo Shrink
Wrap machine would not turn on. Rich did not work on Friday 9/22/17,

Based on the burn patterns in the warehouse area and the witness statement it is this

investigator’s opinion that this fire started around the area of the Galeo Shrink Wrap
Machine. However, it is undetermined as to exactly how this fire started.

DAMAGE ESTIMATE:
Building & Contents - Approx. $ 2,000,000.00

BUSINESS INSURANCE INFO: Cincinnati Insurance Company
Policy #EPP 0081863

Photographs of the scene were taken.

Case closed,

   

Robert C,
Tullytown Borough Fire Marshal

 

 
